305 N.Y. 837 (1953)
Cassia Corporation, Appellant,
v.
North Hills Holding Corporation et al., Defendants, and Bernard Rome et al., Respondents.
Court of Appeals of the State of New York.
Argued June 3, 1953.
Decided July 14, 1953
Benjamin Heller and Isidore S. Jaffe for appellant.
Louis A. Rossano for Bernard Rome and another, respondents.
Harold Schaffner for George Koehler and another, respondents.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Order affirmed, with costs (see Bankers Trust Co. v. 1 E. 88th St. Corp., 283 N.Y. 369). No opinion.